 Case 1:19-cv-06788-BMC Document 16 Filed 09/18/20 Page 1 of 1 PageID #: 45

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

                                                     271 Cadman Plaza East
                                                     Brooklyn, New York 11201

                                                     September 17, 2020
By ECF
Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     Anthony Belmosa v. United States of America,
                       Civ. No. 19-CV-6788 (BMC) (E.D.N.Y.)

Dear Judge Cogan:

        This Office represents Defendant United States of America in connection with the above-
referenced Federal Tort Claims Act case, in which Plaintiff alleges that, while making a cargo
delivery at the United States Post Office’s (“USPS”) location at JFK International Airport (“JFK”),
he fell after stepping down from his truck into a defect in the pavement. The parties respectfully
submit this letter concerning disputes that arose during the Plaintiff’s deposition.

        Earlier today, the parties attempted to contact chambers to resolve objections made during
the course of the Plaintiff’s deposition. While counsel initially directed his client not to answer
certain lines of questioning, the parties discussed the objections and issues further, and were able
to proceed and complete the deposition without the Court’s intervention.

       The parties thank the Court for its consideration of this matter.

                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     United States Attorney

                                              By:             /s/
                                                     Matthew J. Modafferi
                                                     Assistant U.S. Attorney
                                                     718-254-6229
                                                     Matthew.modafferi@usdoj.gov

cc:    Matthew T. Gammons, Esq. (By ECF)
       Attorney for Plaintiff
